Exhibit 10.68

FIRST AMENDMENT

TO THE

ALLIANCE GP, LLC

DIRECTORS ANNUAL RETAINER AND

DEFERRED COMPENSATION PLAN

WHEREAS, Section 5.4 of the Alliance GP, LLC Directors Annual Retainer and
Deferred Compensation Plan (the “Plan”) provides that it may be amended by the
Board of Directors of Alliance GP, LLC; and

WHEREAS, the Board of Directors desires to amend the Plan;

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Section 1 is amended by adding thereto a new definition paragraph, to read as
follows:

“Designated Payment Date” means, with respect to Annual Retainer deferred with
respect to any calendar year beginning after December 31, 2007, the date
specified in the Director’s deferral election for such year on which his or her
Account established with respect to the deferrals for such year are to be paid
(separate Accounts or subaccounts shall be maintained for deferrals for calendar
years that are to be paid on different Designated Payment Dates). If the
Director does not specify a Designated Payment Date in his or her deferral
election, the Designated Payment Date for such deferrals shall be the Director’s
date of Termination.

2. Section 4.2 is amended to read as follows:

4.2 Elective Deferrals. Before each year that begins after 2006 (with respect to
an individual who first becomes a Director during a year that begins after 2006,
before the date on which he first becomes a Director), a Director may elect to
have the payment of all or a designated portion of his or her Annual Retainer
for that year (or remaining part, as the case may be) deferred in Phantom Units
until his or her Termination or, for years beginning after 2007, until the
Designated Payment Date. The election shall be irrevocable for such year and
shall be made on a form approved by the Committee. The deferrals shall be taken
ratably from each quarterly payment of his Annual Retainer made that year.

3. Section 4.5 is amended to read as follows:

4.5 Payment of Accounts. Upon the earlier of a Director’s Termination or
Designated Payment Date, the Company shall pay to such Director (or to his or
her Beneficiary in case of the Director’s death) an amount of cash equal to the
Fair Market Value (on such Termination date or Designated



--------------------------------------------------------------------------------

Payment Date) of the Phantom Units credited to his or her Account. Payment of
Accounts shall be made on the first business day following the Director’s
Termination or Designated Payment Date, but not later than the end of the
calendar year in which the Director’s Termination or Designated Payment Date
occurs or, if later, the l5th day of the third month following such Termination
or Designated Payment Date.

EXECUTED and EFFECTIVE this 6th of December 2007.

 

ALLIANCE GP, LLC By:   /s/ R. Eberley Davis Name:   R. Eberley Davis Title:  
Senior Vice President, General Counsel and Secretary

 

2